DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Face Shield with Internally-Mounted Fan

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 10 would be more clear if it were to read e.g. “an air exit connected by way of the fan to said air inlet opening” (i.e. some term/phrase to make the disclosed indirect connection more clear in the claim, because the claim is otherwise confusing bc it reads as though the fan is pulling and pushing from the same opening)
Claim 1, line 17 should be amended to read “each of said at least one exhale ports” to make it clear that multiple ports are not necessarily being recited
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2-11), line 11 recites “to dump air”, where “dump” has an inference of action under gravity, such that it would be inferred from this language that the fan is positioned in an upper/top location of shield relative to the user. However, in all of the instant Figs., the fan is positioned in a lower location/the exit pointing upward. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dump” in claim 1 is used by the claim to mean “push/convey/direct” while the accepted meaning is “to let fall.” The term is indefinite because the specification does not clearly redefine the term. Based on language of instant page 4, line 15, Applicant could address this rejection by amending the claim to recite “to direct air”.
Regarding claim 6, line 1 recites “said exhale valve,” but claim 1 encompasses the possibility of multiple exhale valves, such that it is unclear to which one is potentially being referred. To address this rejection, Applicant could amend the claim to read “each exhale valve”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klockseth (US 2013/0087151 A1; hereinafter “Klockseth”).
Regarding claim 1, Klockseth discloses a face shield (Fig. 1) adapted to fit over a face of a user to cover a nose and mouth of the user (para [0025], according to the standard coverage of a full face mask, i.e. covering the entire face, including the nose and mouth), comprising: 
a shield (full face mask 1) having an inside surface (to the left in Fig. 1) and an outside surface (to the right in Fig. 1), wherein said inside surface is adapted to fit over the nose and mouth of the user (para [0025], according to the standard coverage of a full face mask, i.e. covering the entire face, including the nose and mouth), said shield including at least one exhale port (air outlet 16), said shield including at least one attachment system (comprising flaps 24 and straps, see Figs. 1 and e.g. Fig. 7 in view of para [0035]) to fasten said shield to the face of the user (para [0035]), said shield including a fan insert receiver (compartment 5), said shield including an air inlet opening (opening 7) connected to said fan insert receiver as part of said shield to allow entrance of fresh air into an area covered by said inside surface of the shield (Fig. 1; para [0028]); 
a fan (blower unit 2) which attaches to said fan insert receiver (Fig. 2 to Fig. 3), said fan including a motor (battery powered motor 34) and fan blades (on fan wheel 35) attached to said motor (Fig. 4; para [0040]), said fan including an air exit (there must be some air exit from the blower housing in order for the PAPR to function as described, and see the lower, overhanging opening depicted to the right in Fig. 2) connected to said air inlet opening of said fan insert receiver (para [0040]), said air exit of said fan positioned to dump air from said air inlet opening into said area covered by said inside surface of said shield (Figs. 1 and 3; para [0040]), said fan positioned in said fan insert receiver so that said fan blades pull fresh air in from said air inlet opening to said air exit (Figs. 1 and 3; para [0040]); 
an air filter (filter 11) connected to said air inlet opening of said shield to filter air entering said shield (Fig. 1; paras [0028] and [0040]); 
an exhale valve (comprising valve seat and diaphragm 18) connected to each of said exhale ports that allows waste air to exit said shield (Fig. 1; para [0033]); and 
a power source (rechargeable or external battery) connected to said fan motor to run said fan (paras [0039-40]).  
Regarding claim 2, Klockseth discloses the face shield of claim 1, wherein said power source is a battery (paras [0039-40]).  
Regarding claim 3, Klockseth discloses the face shield of claim 1, wherein said shield is made of a nonporous material (paras [0026-27]).
Regarding claim 5, Klockseth discloses the face shield of claim 1, wherein said air filter is a HEPA filter (para [0031]).
Regarding claim 7, Klockseth discloses the face shield of claim 1, wherein said air inlet opening and fan are hermitically sealed together (via gasket 25) (Fig. 3; para 0036]).
Regarding claim 8, Klockseth discloses the face shield of claim 1, wherein said exhale valve includes a one way valve (exhalation valve…in the form of a one-way valve, para [0033]) that includes a moving seal (diaphragm 18) that opens when the user exhales waste air (Fig. 1; para [0033]).  
Regarding claim 9, Klockseth discloses the face shield of claim 1, wherein said shield is rimmed by a face seal (face seal 3) which is adapted to provide a seal between said shield and the user (Fig. 1; para [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klockseth in view of Klockseth (US D755,952 S; hereinafter “Klockseth ‘952”).
Regarding claim 4, Klockseth discloses the face shield of claim 1, wherein said attachment system includes at least two strap ears (flaps 24) and an adjustable strap (adjust the straps, para [0035]), wherein Klockseth Fig. 7 further teaches/suggests a strap for each set of said two strap ears, but Klockseth does not explicitly disclose the strap ears with holes. However, this was a standard means for connecting straps to strap ears before the effective filing date of the claimed invention, as demonstrated by Klockseth ‘952 (Fig. 1), and it would have been obvious to an artisan before the effective filing date of the claimed invention for the embodiment of Klockseth Fig. 1 to include holes in the flaps 24 and an adjustable strap for each set of two strap ears (i.e. upper and lower) as taught by Klockseth and Klockset ‘952, in order to provide the expected result of a standard strap arrangement for attachment of the device to the user’s head.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klockseth in view of Assmann et al. (AU 2020100228 A4; hereinafter “Assmann”).
Regarding claim 6, Klockseth discloses the face shield of claim 1, but Klockseth is silent regarding wherein said exhale valve includes a UV-C emitting device to sanitize waste air exiting said shield that is exhaled by the user. However, Assmann teaches that it was known in the respiratory face mask art before the effective filing date of the claimed invention for an exhale valve (valve for exhalation 5) (Fig. 3) to include a UV-C emitting device (UVC LED 13) to sanitize waste air exiting said shield that is exhaled by the user (Assmann claim 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the exhale valve of Klockseth include a UV-C emitting device to sanitize waste air exiting said shield that is exhaled by the user as taught by Assmann, in order to provide the expected result of providing protection against microorganisms being released into the environment during exhalation (Assmann page 4).

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Klockseth in view of Xiong et al. (WO 2013/056389 A1; hereinafter “Xiong”).
Regarding claims 10 and 11, Klockseth discloses the face shield of claim 9, but Klockseth is silent regarding wherein said face seal is a gel or air filled material that is adapted to provide a cushion between the face of the user and said shield. However, gel or air filled cushions were standard in the respiratory face mask art before the effective filing date of the claimed invention, as demonstrated by Xiong (Figs. 1-3; cushion 20 of Fig. 1 is fluid-filled…the fluid might be air…the fluid might be a gel, para [0027]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the seal of Klockseth to be gel or air filled as taught by Xiong, in order to provide the expected result of a comfortable, accommodating seal/cushion (Xiong para [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching masks/face shields with internally-mounted fans: Altshuler et al. (US 6,752,146 B1); Atri (US 2021/0368885 A1); Brockman (US 2007/0221214 A1); Choi et al. (US 2021/0402223 A1); Conrad (US 2021/0275842 A1); Her-Mou (US 5,104,430; US 5,33,500); Ho (US 6,435,184); Kim et al. (US 2020/0206545 A1); Palmer, Jr. et al. (US 2019/0275357 A1); Simpson (US 4,886,056); Stern et al. (US 5,372,130); Twu et al. (US 2016/0030779 A1) Additional reference teaching a seal between an air let opening and a fan: Green et al. (US 5,711,033; Fig. 9, seal 982). Additional references regarding UVC sterilization of exhaled air: Ellis et al. (US 2021/0369906 A1); Hebrank et al. (US 2007/0163588 A1); Tang et al. (US 2005/0045178 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/Primary Examiner, Art Unit 3785